Exhibit Number   Description 10.31   Amendment No. 10 to Revolving Credit and
Security Agreement dated March 17, 2005.



 



AMENDMENT NO. 10 TO REVOLVING CREDIT AND SECURITY AGREEMENT,
AND WAIVER

        THIS AMENDMENT NO. 10 TO REVOLVING CREDIT AND SECURITY AGREEMENT AND
WAIVER (this “Amendment”) is made and entered into as of March 17, 2005, between
MasTec, Inc., a Florida corporation (“MasTec”), the Subsidiaries of MasTec
identified on the signature pages hereto (together with MasTec, hereinafter
collectively referred to as the “Borrowers”), the financial institutions party
from time to time to the Loan Agreement (as hereinafter defined) (the “Lenders”)
and Fleet Capital Corporation, a Rhode Island corporation, as administrative
agent (the “Administrative Agent”) for the Lenders.


RECITALS:

        The Borrowers, the Lenders and the Administrative Agent are parties to a
Revolving Credit and Security Agreement dated as of January 22, 2002 (as amended
and in effect on the date hereof, the “Loan Agreement”), pursuant to which the
Lenders have made certain revolving credit loans and letter of credit
accommodations to or for the benefit of the Borrowers.

        The Borrowers have requested that the Lenders agree to amend the Loan
Agreement to, among other things, amend the financial covenants set forth in
Section 11.1 of the Loan Agreement.

        The Borrowers have informed the Administrative Agent and the Lenders
that a Default exists under the Loan Agreement (the “Designated Default”) by
reason of the granting to DirecTV, Inc. by MasTec North America, Inc. of a
second priority lien upon Inventory sold to MasTec North America, Inc. by
DirecTV, Inc., in violation of Sections 7.2(a) and 8.7 of the Loan Agreement.
The Borrowers have further requested that the Lenders waive the Designated
Default.

        Upon the terms and subject to the conditions hereinafter set forth, the
Lenders have agreed so to amend the Loan Agreement, to waive the Designated
Default.

        NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

    1.        Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.

    2.        Amendments to Loan Agreement. Subject to the provisions of Section
4 of this Amendment, the Loan Agreement is hereby amended as follows:

    (a)        By deleting the definitions of “Comcast Concentration Limit,”
“DirecTV Concentration Limit,” “Fixed Charge Coverage Ratio,” “Letter of Credit
Facility,” “Letter of Credit Reserve,” and “Liberty Letter of Credit,” set forth
in Section 1.1 of the Loan Agreement and by substituting the following new
definitions in lieu thereof:

 

        “Comcast Concentration Percentage” means 15%, or such lesser percentage
as the Administrative Agent may in its reasonable credit judgment determine from
time to time.


 

         “DirecTV Concentration Percentage” means (a) at any time that DirecTV’s
corporate credit rating or senior debt rating (secured or unsecured) by Moody’s
is Ba3 or higher and by S&P is BB or higher, 30%; providedthat, if Borrowers
maintain a Fixed Charge Coverage Ratio as reflected on Borrowers’ quarterly
financial statements and the related officer’s certificate delivered in
accordance with the respective provisions of Section 10.1(b) and 10.3, on
average for any period of 4 consecutive Fiscal Quarters ended on or after
June 30, 2005, greater than or equal to 1.25 to 1.00, and no Default or Event of
Default exists, then, for the Fiscal Quarter immediately succeeding such 4
consecutive Fiscal Quarter period, so long as DirecTV’s ratings are not less
than the levels set forth in this clause (a), 35%; (b) at any time that
DirecTV’s corporate credit rating or senior debt rating (secured or unsecured)
by Moody’s is lower than Ba3 or by S&P is lower than BB, 20%; or (c)
irrespective of DirecTV’s rating, such lesser percentage as the Administrative
Agent may in its reasonable credit judgment determine from time to time.


 

        “Fixed Charge Coverage Ratio” means, for any specified accounting
period, the ratio of EBITDA of MasTec’s NAOperations for such period, adjusted,
as appropriate, to add back any Non-Cash Non-Recurring Charge Amounts deducted
in computing such EBITDA, less the sum of cash income taxes paid and Restricted
Payments (other than to the extent permitted by this Agreement), Restricted
Distributions (other than to the extent permitted by this Agreement), and Net
Capital Expenditures (other than Financed Capex) made, on a consolidated basis
by MasTec’s NAOperations during such period, to the sum of their consolidated
interest expense for such period and current maturities of long-term Debt as of
the date of determination, provided that for any specified accounting period of
less than 12 consecutive months, current maturities of long-term Debt as of the
date of determination shall be multiplied by a fraction, the numerator of which
is the number of months included in such specified accounting period and the
denominator of which is 12.


 

         “Letter of Credit Guarantee Facility” means a subfacility of the
Revolving Credit Facility providing for the issuance of (a) Letters of Credit
and Letter of Credit Guarantees as described in Article 3 in an aggregate amount
of Letter of Credit Obligations at any one time outstanding not to exceed
$45,000,000, plus (b) the amount available to be drawn from time to time under
the Liberty Letter of Credit, plus (c) the amount available to be drawn from
time to time under the Canadian Financing Letter of Credit.


 

         “Letter of Credit Reserve” means, at any time, the aggregate Letter of
Credit Obligations at such time, other than Letter of Credit Obligations that
are fully secured by Cash Collateral. For the avoidance of doubt, at any time
that the Liberty Letter of Credit is outstanding, the amount of the Letter of
Credit Reserve attributable to the Liberty Letter of Credit at such time shall
be equal to the lesser of (i) $32,300,000 and (ii) the greatest amount of Letter
of Credit Obligations that at any time may be outstanding under the Liberty
Letter of Credit in accordance with the terms thereof.


 

         “Liberty Letter of Credit” means Letter of Credit No. ASL-1
S1295730-120MAT issued by the Issuing Bank for the account of MasTec and for the
benefit of Liberty Mutual Insurance Company in an aggregate amount available to
be drawn thereunder not to exceed $32,300,000 at any time.


     (b)        By deleting clause (d) in the definition of “Eligible Account”
in Section 1.1 of the Loan Agreement and by substituting the following new
clause (d) in lieu thereof:

 

(d) such Account is not owing by an Account Debtor more than 20% (or as to any
Approved Account Debtor, 50%) of whose then-existing accounts owing to all the
Loan Parties do not meet the requirements set forth in clause (b) above;
provided that, any such Account owing by Comcast that is unpaid not more than 60
days after its due date or more than 90 days after the invoice date, net of bad
debt allowance, shall be considered an Eligible Account for purposes of (i)
Borrowers’ Borrowing Base Certificate that was submitted as of February 28, 2005
(provided that Borrower updates such Borrowing Base Certificate to reflect
changes in the Accounts owing by Comcast that have occurred since January 31,
2005, and resubmits such updated Borrowing Base Certificate to the
Administrative Agent), and (ii) Borrowers’ Borrowing Base Certificate submitted
as of March 25, 2005;


     (c)        By inserting the following new definitions in Section 1.1 of the
Loan Agreement in proper alphabetical sequence:

           “Net Capital Expenditures” means, with respect to any fiscal period
Borrowers, the sum of all Capital Expenditures made during such fiscal period
less the amount of cash proceeds received by Borrowers from sales of Equipment
made during such fiscal period in accordance with the terms of this Agreement.


          “Verizon”means, collectively, Verizon Communications Inc. and its
Affiliates and Subsidiaries.


 

         “Verizon Concentration Limit” means (a) at any time that Verizon’s
corporate credit rating or senior debt rating (secured or unsecured) by Moody’s
is Baa3 or higher and by S&P BBB- or higher, 30%; if Borrowers maintain a Fixed
Charge Coverage Ratio as reflected on Borrowers’ quarterly financial statements
and the related officer’s certificate delivered in accordance with the
respective provisions of Section 10.1(b) and 10.3, on average for any period of
4 consecutive Fiscal Quarters ended on or after June 30, 2005, greater than or
equal to 1.25 to 1.00, and no Default or Event of Default exists, then, for the
Fiscal Quarter immediately succeeding such 4 consecutive Fiscal Quarter period,
so long as Verizon’s ratings are not less than the levels set forth in this
clause (a), 35%; (b) at any time that Verizon’s corporate credit rating or
senior debt rating (secured or unsecured) by Moody’s is lower than Baa3 or by
S&P is lower than BBB-, 20%; or (c) irrespective of Verizon’s rating, such
lesser percentage as the Administrative Agent may in its reasonable credit
judgment determine from time to time.


     (d)        By deleting Sections 11.1 (a) and (b) and by substituting the
following new Sections 11.1(a) and (b) in lieu thereof:

 

         (a)       Tangible Net Worth. Permit consolidated Tangible Net Worth of
MasTec’s NAOperations to be less than the sum set forth below at any time during
the period corresponding thereto:


Period Amount
December 31, 2004 $ 45,000,000.00
January 31, 2005, through May 31, 2005 $ 40,000,000.00
June 30, 2005, through August 31, 2005 $ 45,000,000.00
September 30, 2005 through November 30, 2005 $ 53,500,000.00
December 1, 2005, and at all times thereafter $

53,500,000.00 plus (ii) an amount equal to 50% of consolidated Net Income (but
without deduction for any Net Loss) of MasTec's NAOperations for the period from
December 1, 2005, through the date of determination, treated as a single
accounting period.


 

         (b)        Fixed Charge Coverage Ratio. Permit the Fixed Charge
Coverage Ratio to be less than the ratio set forth below for the period
corresponding thereto:


Period Ratio


The 9-calendar month period
ending on December 31, 2004

1.50 to 1.00
The 10-calendar month period
ending January 31, 2005 1.15 to 1.00
The 11-calendar month period
ending on February 28, 2005 1.15 to 1.00
The 12-month period
ending on March 31, 2005 1.20 to 1.00
The 12-month period
ending on April 30, 2005 1.20 to 1.00
The 12-month period
ending on May 31, 2005 1.20 to 1.00
The 12-month period
ending on June 30, 2005 1.25 to 1.00
The 12-month period
ending on July 31, 2005 1.25 to 1.00
The 12-month period
ending on August 31, 2005 1.25 to 1.00
The 12-month period
ending on September 30, 2005 1.50 to 1.00
The 12-month period
ending on October 31, 2005 1.50 to 1.00
The 12-month period
ending on November 30, 2005 1.50 to 1.00
The 12-month period
ending on December 31, 2005 and each 12-month period ending on the last day of
each calendar month thereafter 2.00 to 1.00

    3.         Limited Waiver of Designated Default. Subject to the provisions
of Section 4 of this Amendment, the Administrative Agent and the Lenders hereby
waive the Designated Default in effect on the date hereof. In no event shall the
foregoing waiver be deemed to constitute a waiver of (i) any Default or Event of
Default that may exist on the date of this Amendment (other than the Designated
Default) or (ii) the Borrowers’ respective obligations to comply with all of the
terms and conditions of the Loan Agreement and the other Loan Documents from and
after the date hereof. Notwithstanding any prior, temporary mutual disregard of
the terms of any contracts between the parties, each Borrower hereby agrees that
it shall be required strictly to comply with all of the terms of the Loan
Agreement and the other Loan Documents on and after the date hereof.

    4.        Conditions to Effectiveness. The provisions of Sections 2 and 3 of
this Amendment shall become effective as of the date hereof, in each case on the
date (the “Amendment No. 10 Effective Date”) on which the Administrative Agent
shall have received, on or before March 15, 2005: (a) a fee in the amount of
$93,750 for the Ratable account of the Lenders, which fee is earned on the date
hereof and is not subject to refund or rebate of any kind whatsoever, and (b)
the following documents, each of which shall be satisfactory in form and
substance to the Administrative Agent and in sufficient copies for each Lender:

    (i)        this Amendment duly executed and delivered by the Borrowers, the
Required Lenders and the Administrative Agent;


    (ii)        a certificate of the secretary or assistant secretary of each
Borrower having attached thereto the articles or certificate of incorporation
and bylaws of such Borrower (or containing the certification of such secretary
or assistant secretary that no amendment or modification of such articles or
certificate of incorporation or bylaws has become effective since the last date
on which such documents were last delivered to the Lenders), all corporate or
company action, including shareholders’ or members’ approval, if necessary, has
been taken by such Borrower and/or its shareholders or members to authorize the
execution, delivery and performance of this Amendment and to the further effect
that the incumbency certificate most recently delivered to the Lenders remains
in effect, unchanged;


    (iii)        a certificate of the chief executive officer of MasTec stating
that, to the best of his or her knowledge and based on an examination sufficient
to enable him or her to make an informed statement, after giving effect to the
Amendment and to the revised Schedules to the Loan Agreement delivered
therewith,


          (A)        all of the representations and warranties made or deemed to
be made under the Loan Agreement are true and correct on and as of the Amendment
No. 10 Effective Date, and


          (B)         no Default or Event of Default exists;


          and the Administrative Agent shall be satisfied as to the truth and
accuracy thereof; and


    (iv)        such other documents and instruments as any Lender through the
Administrative Agent may reasonably request.


    5.         Representations and Warranties. To induce the Administrative
Agent and the Lenders to enter into this Amendment, each Borrower hereby makes
the following representations and warranties to the Administrative Agent and the
Lenders, which representations and warranties shall survive the delivery of this
Amendment and the making of additional Loans under the Loan Agreement as amended
hereby:

 

        (a)        Authorization of Agreements. Each Borrower has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform this Amendment and each other agreement contemplated hereby to which
it is a party in accordance with their respective terms. This Amendment and each
other such agreement contemplated hereby to which it is a party has been duly
executed and delivered by the duly authorized officers of such Borrower and each
is, or each when executed and delivered in accordance with this Amendment will
be, a legal, valid and binding obligation of such Borrower, enforceable in
accordance with its terms.


 

         (b)       Compliance of Agreements with Laws. The execution, delivery
and performance of this Amendment in accordance with their respective terms do
not and will not, by the passage of time, the giving of notice or otherwise,


 

        (i)        require any Governmental Approval that has not been obtained
or violate any Applicable Law relating to such Borrower or any of its
Subsidiaries,


 

         (ii)        conflict with, result in a breach of or constitute a
default under the articles or certificate of incorporation or by-laws or other
constituent documents or any shareholders’ or members’ agreement of such
Borrower or any of its Subsidiaries, any material provisions of any indenture,
agreement or other instrument to which such Borrower, any of its Subsidiaries or
any of such Borrower’s or such Subsidiaries’ property may be bound or any
Governmental Approval relating to such Borrower or any of its Subsidiaries, or


 

         (iii)        result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Borrower other than the Security Interest.


           (c)       DirecTV Agreements


 

         (i)        Borrowers have delivered to Administrative Agent true,
correct and complete copies of that certain DirecTV, Inc. 2003 Home Services
Provider Agreement dated March 1, 2003, between DirecTV, Inc. and MasTec North
America, Inc., as amended by that certain First Amendment to That 2003 Home
Services Provider Agreement between MasTec North America, Inc. and DirecTV, Inc.
(the “First Amendment”), dated October 6, 2003, and by that certain Second
Amendment to That 2003 Home Services Provider Agreement between MasTec North
America, Inc. and DirecTV, Inc. (the “Second Amendment”), dated February __,
2004 (as so amended, the “DirecTV Home Services Provider Agreement”).


 

         (ii)        On March 17, 2005, MasTec North America, Inc. delivered a
notice to DirecTV, Inc. in the form attached to this Amendment as Exhibit A.


 

         (iii)        Other than the DirecTV Home Services Provider Agreement,
MasTec North America, Inc. is not a party to any other agreement with DirecTV,
Inc.


    6.        Additional Covenants. To induce the Administrative Agent and the
Lenders to enter into this Amendment, each Borrower hereby covenants and agrees
with the Administrative Agent and the Lenders as follows:

 

         (a)       Such Borrower shall cause MasTec North America, Inc. to
deliver to the Administrative Agent, within ninety (90) days of the date this
Amendment becomes effective, a copy of a fully executed and effective new
agreement (the “New DirecTV Agreement”) between MasTec North America, Inc. and
DirecTV, Inc. that replaces the Home Services Provider Agreement in its entirety
and modifies all of DirecTV, Inc.‘s rights of setoff and recoupment so as to
provide (by language acceptable to the Administrative Agent in its reasonable
credit judgment) that the New DirectTV Agreement shall be subject and
subordinate to any security interest granted by MasTec North America, Inc. in
the accounts receivable arising under the New DirectTV Agreement to Fleet
Capital Corporation, as administrative agent for the Lenders under MasTec North
America, Inc.‘s Revolving Credit and Security Agreement, as may be amended from
time to time; and


 

         (b)       No such Borrower shall (i) enter into any agreement with
DirecTV, Inc. other than the New DirecTV Agreement, (ii) modify or amend the
Home Services Provider Agreement other than to replace it with the New DirecTV
Agreement, or (iii) after the date on which MasTec North America, Inc. delivers
to the Administrative Agent a copy of the New DirecTV Agreement, modify or amend
the New DirecTV Agreement unless Borrowers shall have delivered written notice
of such modification or amendment to the Administrative Agent no fewer than
three (3) Business Days prior to the effective date of such modification or
amendment. Each Borrower acknowledges and agrees that the Administrative Agent
is authorized to establish Additional Reserves with respect to such matters and
in such amounts as the Administrative Agent may determine in the exercise of its
reasonable credit judgment and that the Administrative Agent may do so in
response to any modification or amendment of the New DirecTV Agreement. Nothing
in the foregoing shall limit or restrict in any way the right of the
Administrative Agent to establish, change and otherwise employ any other
Additional Reserve or any other reserve from time to time in the exercise of its
reasonable credit judgment, or to exercise any other right or remedy available
to the Administrative Agent under the Loan Agreement or otherwise upon the
occurrence of any Default or any Event of Default.


    7.         Filing of Form 10-K. MasTec’s annual report on Form 10-K for its
Fiscal Year ended December 31, 2004, shall be filed with the Securities and
Exchange Commission on or before March 31, 2005. Such annual report shall
include financial statements for MasTec and its Consolidated Subsidiaries that
are reported on, without qualification, by BDO Seidman LLP and are identical in
all material respects to the financial statements contained in the draft Form
10-K for its Fiscal Year ended December 31, 2004, as delivered on March 17,
2005, to the Administrative Agent and the Lenders.

    8.        Effect of Amendment. From and after the Amendment No. 10 Effective
Date, all references in the Loan Agreement and in any other Loan Document to
“this Agreement,” “the Loan Agreement,” “hereunder,” “hereof” and words of like
import referring to the Loan Agreement, shall mean and at any time of
determination be references to the Loan Agreement as amended by this Amendment.
Except as expressly amended hereby, the Loan Agreement and all terms, conditions
and provisions thereof remain in full force and effect and are hereby ratified
and confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

    9.        Breach of Amendment. Any breach by the Borrowers of any
representation, warranty or covenant contained herein shall constitute an Event
of Default.

    10.        Counterpart Execution; Facsimile Signatures. This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.

    11.        Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Georgia without giving effect to
conflicts of law principles thereof.

    12.        Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

    13.        Further Assurances. The Borrowers agree to take such further
actions as any Lender through the Administrative Agent shall reasonably request
from time to time in connection herewith to evidence or give effect to the
amendments set forth herein or any of the transactions contemplated hereby.

    14.        Section Titles. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement among the parties hereto.

    15.        Waiver of Jury Trial. To the fullest extent permitted by
Applicable Law, each of the parties hereto hereby waives the right to trial by
jury in any action, suit, counterclaim or proceeding arising out of or related
to this Amendment.

    16.        Release of Claims. To induce the Administrative Agent and the
Lenders to enter into this Amendment, each Borrower hereby releases, acquits and
forever discharges the Administrative Agent and the Lenders, and all officers,
directors, agents, employees, successors and assigns of the Administrative Agent
and the Lenders, from any and all liabilities, claims, demands, actions or
causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that such Borrower now has or ever had against Agent or any Lender arising under
or in connection with any of the Loan Documents or otherwise. Each Borrower
represents and warrants to the Administrative Agent and the Lenders that such
Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against the Administrative Agent or any
Lender.

    17.        Expenses of Administrative Agent. The Borrowers agree to pay, on
demand, all costs and expenses reasonably incurred by the Administrative Agent
in connection with the preparation, negotiation and execution of this Amendment
and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Administrative Agent’s legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.

[SIGNATURES BEGIN ON FOLLOWING PAGE]



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers as of the date first written above.

FLEET CAPTIAL CORPORATION
as the Administrative Agent and as a Lender


BY: /S/ Dennis Losin              
      Dennis Losin
      SVP


WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender


BY: /S/ Ryan Parnell              
      Ryan Parnell
      Vice President


LASALLE BUSINESS CREDIT, LLC,
successor in interest to LaSALLE
BUSINESS CREDIT, INC., as a Lender


BY: /S/ Douglas Colletti              
       Douglas Colletti
       Senior Vice President


JPMORGAN CHASE BANK, as a Lender


BY: /S/ Jeffery S Ackerman             
       Jeffery S Ackerman
       Vice President


PNC BANK, NATIONAL
ASSOCIATION, as a Lender


BY: /S/ Alex M Council IV             
      Alex M Council IV
      Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



BORROWERS:

MASTEC, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


CHURCH & TOWER, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


CHURCH & TOWER ENVIRONMENTAL, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


CRUZ-CELL, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


DRESSER/AREIA CONSTRUCTION, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


FLAIRE INCORPORATED


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



MASTEC INTEGRATION SYSTEMS, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


MASTEC NETWORK SERVICES, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


MASTEC NORTH AMERICA, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


MASTEC TELCOM & ELECTRICAL SERVICES, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



PROTEL IND., INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


RENEGADE OF IDAHO, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


S.S.S. CONSTRUCTION, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


UPPER VALLEY UTILITIES CORP.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


WILDE HOLDING CO., INC.

BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


WILDE ACQUISITION CO., INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



NORTHLAND CONTRACTING, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


WILDE OPTICAL SERVICE, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


MASTEC REAL ESTATE HOLDINGS, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


MASTEC OF TEXAS, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


MASTEC CONTRACTING COMPANY, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


MASTEC MINNESOTA, SW, LLC


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President
     of MasTec Services Company, Inc.
      Sole Member


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



MASTEC SERVICES COMPANY, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


MASTEC ASSET MANAGEMENT COMPANY, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


MASTEC TC, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


MASTEC FC, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President


STACKHOUSE REAL ESTATE HOLDINGS, INC.


BY: /S/ Michael Nearing             
      Michael Nearing
      Executive Vice President




EXHIBIT A

[logo2.jpg]

March 17, 2005

Mr. Jan Farrell
Assistant General Counsel
DirecTV
8085 So.Chester Street
Suite 300
Englewood,CO 80112

  RE:       DIRECTV, Inc. 2003 Home Services Provider Agreement dated March 1,
2003, as amended by the First Amendment dated October 6, 2003 and the Second
Amendment dated February 27, 2004 (collectively, the“Agreement”) by and between
MasTec North America, Inc. (“MasTec North America”) and DIRECTV, Inc.
(“DIRECTV”).


Dear Mr. Farrell:

          MasTec North America hereby gives notice to DIRECTV that pursuant to
that certain Revolving Credit and Security Agreement between MasTec, Inc.
(“MTZ”), MasTec North America and certain other subsidiaries of MTZ and the
lenders named therein for whom Fleet Capital Corporation is administrative agent
(the “Agent”), MTZ and MasTec have granted to the Agent a first priority
security interest in among other assets of MasTec, all of MasTec’s accounts
receivable arising under the Agreement.


Sincerely


/s/ Ismael Perera

Group President


cc: Mr. B. Campbell

MasTec, Inc. 800 Douglas Road,12th Floor, Coral Gables, FL 33134
305.599.1800 fax 305.406.1960 www.mastec.com